Title: From Alexander Hamilton to John Jay, 4 March 1800
From: Hamilton, Alexander
To: Jay, John

[New York] March 4. 1800
Dr. Sir
We are all here very anxious for the success of Mr Coleman. We know his abilities and we believe in his integrity. Your good disposition towards him is well understood—Yet it is feared that his pecuniary situation may prove an obstacle. It is undoubtedly a good rule to avoid embarrassed men in appointments—yet this like every other general rule may admit of exceptions in special cases. If I understand the duties of the Office in question it is peculiarly one in which there could be no danger of Evil from the cause alluded to. There is scarcely an Opportunity for infidelity if there was a disposition. I really think the objection may without impropriety be waved & if you on reflection should think the same it will be very pleasing to us.
Very respectfully & affetly   Dr Sir   Yr Obed Serv

A Hamilton

